In a motion for rehearing the state calls attention to Jordan v. State, 255 S.W. 735 as a precedent for the form of indictment used in the present case. In Jordan's case no attack was made on the indictment for a failure to allege that the assault was "willfully" made, but was assailed upon the sole ground that there was no sufficient averment that the instrument with which the assault was committed was being unlawfully carried. This point was decided against the contention, and only upon that issue would the case be controlling. The italicised portion of the opinion on rehearing in that case shows clearly what was in the mind of its writer. If the language there used was broad enough to have mislead the pleader in the present instance the opinion in Jordan's case is modified to conform to the annoucement in our original opinion herein.
We entertain no doubt that the indictment should contain an averment that the assault was committed "wilfully."
The motion for rehearing is overruled.
Overruled.